239 S.W.3d 49 (2006)
Alicia Ann DICKERSON, Movant,
v.
KENTUCKY BAR ASSOCIATION, Respondent.
No. 2006-SC-335-KB.
Supreme Court of Kentucky.
June 29, 2006.
Alicia Ann Dickerson, Louisville, for Movant.
Bruce K. Davis, Executive Director, Kentucky Bar Association, Robbie Owen Clements, Kentucky Bar Association, Frankfort, Counsel for Respondent.

ORDER RESTORING MOVANT TO MEMBERSHIP
LAMBERT, Chief Justice.
Movant, Alicia Ann Dickerson, KBA Member No. 85891, withdrew from the Kentucky Bar Association by her own motion pursuant to SCR 3.480(1) on January 7, 2002. At the time of her withdrawal, Movant was a member in good standing of the KBA, and no disciplinary investigations, complaints, or charges were pending against her. On May 11, 2006, Movant applied for restoration to membership in the KBA pursuant to SCR 3.500(1).
SCR 3.500(1) provides, in pertinent part, that "[a]ny former member who has retired under Rule 3.480 . . . and such status has prevailed for less than a period of five (5) years, may apply for restoration by completing forms provided by the Director, tendering a fee of $250.00, and payment of dues for current year and all back years. . . ." Movant submitted her completed application for restoration form, including affidavits sworn by three Bar members in good standing, less than five years after her original suspension date. She also tendered a check for $1,453.00, which reflects payment of the $250.00 fee, dues for the current year, and dues for all back years. Movant is also CLE compliant through June 30, 2006.
The Board of Governors considered the record and concluded that Movant had completed all steps necessary and has satisfied all the necessary requirements to be considered for restoration. As such, the Board of Governors, by a vote of 14 to 0, recommended approval of Movant's application for restoration.
Based on the foregoing facts and recommendation, it is therefore ORDERED that Movant is restored to membership in the Kentucky Bar Association and to the practice of law in the state of Kentucky, subject to her payment of "[a]ll costs [associated with this proceeding] incurred in excess of the filing fee," SCR 3.500(5), said sum having been certified by the KBA as $344.09.
LAMBERT, C.J.; COOPER, GRAVES, ROACH, SCOTT and WINTERSHEIMER, JJ., concur.
JOHNSTONE, J., not sitting.